Citation Nr: 9919390	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-10 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residual 
shell fragment wound scars of the head, left upper arm, right 
lower arm, and left lower leg.  

2. Entitlement to an effective date earlier than February 14, 
1990, for a grant of service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The issue of entitlement to a compensable evaluation for 
residual shell fragment wound scars of the head, left upper 
arm, right lower arm, and left lower left will be addressed 
in the remand that follows this decision since the Board has 
determined that additional development is warranted.  The 
decision will address the issue of entitlement to an earlier 
effective date prior to February 14, 1990 for the grant of 
service connection for post-traumatic stress disorder.  
Parker v. Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 
6 Vet. App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 
(1994).  

In May 1999, the veteran appeared before the undersigned 
member of the Board and offered testimony in support of his 
claims.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim for service connection for 
PTSD was received in June 1986.  In November 1986, the RO 
denied the veteran's claim and so informed of that decision 
that same month.  

3.  In October 1987, the veteran submitted a VA Form 21-4138, 
which can reasonably be construed as a timely Notice of 
Disagreement.  

4.  On February 14, 1990, the veteran notified the RO that he 
wished to reopen his claim for PTSD.  

5.  By a rating decision dated in September 1996, service 
connection was established for PTSD, effective from February 
14, 1990.  

5.  PTSD was first documented in July 1996, on VA 
examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 
1990, for a grant of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

The record shows that the veteran submitted a claim for 
service connection for PTSD in June 1986.  His service 
medical records showed no treatment for a psychiatric 
disability and on VA examination in August 1986, 
schizophreniform disorder was diagnosed.  In November 1986 
the claim was denied, and the veteran was informed of this 
decision that same month.  In October 1987, he submitted a VA 
Form 21-4138 which constituted a timely Notice of 
Disagreement.  A Statement of the Case was not forwarded to 
the veteran, and thus this claim has been pending since the 
November 1986 decision.  38 U.S.C.A. § 7105 (West 1991).  

Private medical records show treatment beginning in 1985 for 
various disabilities diagnosed as drug induced psychoses, 
schizoaffective disorder and schizophrenia.  VA records show 
hospitalization in 1988, and psychotic disorder, N.O.S. was 
diagnosed.  On VA examination in February 1991, the diagnoses 
were: schizophrenic disorder, residual; substance abuse 
disorder, mixed; and anxiety disorder probably associated 
with substance abuse.   

In July 1991, the veteran was hospitalized at a private 
facility, and acute schizophrenic episode was diagnosed.  
Various diagnoses were offered in the early 1990's at a VA 
facility.  In June 1992, rule out PTSD was noted, and the 
diagnostic impression was, schizophrenia, possibly early 
relapse.  VA records show an admitting diagnosis of 
PTSD/depression in September 1993.  On VA examination in July 
1996, PTSD was among the diagnoses. 

The veteran testified before the undersigned member of the 
Board in May 1999.  It was reported that he was treated for 
drug use prior to 1990 and that he was told he had PTSD.  He 
also stated that he first applied for service connection for 
PTSD when he got back from Vietnam.  A complete transcript is 
of record.  

In this instance, the RO determined in September 1996 that 
the veteran's claim in 1986 was not appealed and therefore 
final.  It was found that the veteran's "reopened" claim 
was received on February 14, 1990.  In September 1996, the RO 
granted service connection for PTSD, effective from February 
14, 1990.  38 U.S.C.A. § 7105 provides that appellate review 
will be initiated by a written notice of disagreement filed 
within one year from the date of mailing of notice of the 
determination. If no notice of disagreement is filed within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  The Board finds that 
the veteran's claim for service connection for PTSD which was 
denied in November 1986 was timely appealed in October 1987.  
Therefore his date of claim in this appeal is June 4, 1986.  

The effective date of a grant of service connection on a 
direct incurrence basis is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1998).  

The veteran separated from service in March1971.  It is noted 
that he testified that he first applied for service 
connection for PTSD after he returned from Vietnam; however, 
the record does not support his contention.  While he did 
apply for service connection for other disabilities in April 
1971, there was no mention of any claim for a nervous 
disability of any kind.  His claim for PTSD, submitted as a 
claim for post-Vietnam stress syndrome, was received in June 
1986.  Thus his claim was not received within one year of 
separation from service.  As such, the effective date for his 
service connected PTSD must be either the date of receipt of 
claim (determined by the Board to be June 4, 1986), or the 
date entitlement arose, whichever is later.  

The Board has determined that the date of the veteran's claim 
is June 4, 1986.  As to the date entitlement arose, while 
treatment for various psychiatric complaints is noted in the 
record beginning in 1985, as noted above, rule out PTSD was 
not found until 1992, and a confirmed diagnosis of PTSD is 
not of record until 1993.  Neither date is earlier than the 
currently assigned effective date.  While the veteran has 
testified that he was told he had PTSD many years ago, the 
clinical treatment records have indicated various diagnoses; 
however they are negative for a finding of PTSD prior to 
1992.  In addition, his contention that he has had PTSD since 
service has been noted; however as a lay person, he is 
unqualified to offer evidence that requires medical 
expertise.  While the veteran is competent to provide 
evidence of symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v Derwinski, 
2Vet. App. 492 (1992).  Thus, entitlement to service 
connection for PTSD prior to February 14, 1990 is not 
supported by the record. 


ORDER

An effective date prior to February 14, 1990 for the grant of 
service connection for post traumatic stress disorder is 
denied.  


REMAND

The veteran contends that compensable evaluations are 
warranted for residual shell fragment wound scars of the 
head, left upper arm, right lower arm, and left lower leg.  
The Board notes that he was last examined by VA for 
disability evaluation in July 1996.  Among other findings, 
the examiner reported that all of the veteran's scars were 
asymptomatic.  It was also reported that the scars affected 
superficial muscle tissue and skin; however, the examiner did 
not elaborate on specifically how and to what degree the 
scars affected the superficial muscle tissue.   

At his hearing before the undersigned in May 1999, the 
veteran reported that his scars were all painful and tender.  
He stated that his scar of the head would swell in humid 
weather and the scar of the right knee ached more than the 
other scar.  He stated that his scars were painful to touch 
and that he took pain relievers for medication.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA surgical examination. The examiner is 
requested to specify exactly where the 
veteran's scars are located and their 
size; photographs should be taken to 
assist the adjudicators in ascertaining 
the precise location of the veteran's 
wounds. The report should indicate 
whether these scars are superficial or 
poorly nourished with repeated 
ulceration, and also if they are tender 
and painful on objective demonstration.  
The report should also identify any 
limitation of function associated with 
the scars.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  The 
physician should provide complete 
rationale for all conclusions reached.

  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action. 

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.
  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

